DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Amendment
Applicant’s submission filed on 11/22/2021 has been entered.  Claims 4, 12, and 18 are cancelled.  Claims 1-3, 5-11, 13-17, 19-20 remain pending in this application.  Applicant's amendments to the Claims have overcome each and every objection and rejection under 35 U.S.C. § 103 previously set forth in the Final Office Action mailed 9/14/2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to the rejections under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of 9/14/2021 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with THOMAS A FROATS on 11/29/2021.

The application has been amended as follows: 

1. 	(Currently Amended) A system comprising: 
a host machine configured to run a container orchestrator, the host machine comprising: 
a database comprising a multi-dimensional data store configured to define a network data model, wherein the network data model is configured to support one or more network data attributes, the database further comprising a network configuration; 
a processor; and 
non-transitory computer readable media comprising instructions executable by the processor to: 
obtain, via the database, the network configuration; 

receive, via the network interface, incoming data associated with the container, the incoming data having attached one or more attached network data attributes; 
identify, via the database, the attached one or more network data attributes attached to the incoming data as one or more network data attributes of the network data model; 
determine whether the container is communicating with a second container within a shared pod, wherein the shared pod comprises one or more containers including the container and the second container on the host machine; and 
for intrapod incoming data, receive [[the]] a memory pointer associated with the location of the intrapod incoming data.

3.	(Canceled)

9. 	(Currently Amended) An apparatus comprising: 
a processor; and 
non-transitory computer readable media comprising instructions executable by the processor to: 
obtain, via a database, a network configuration; 
spawn a container according to the network configuration, wherein the container is configured, based on the network configuration, to be coupled to a network overlay via a network interface; 

identify, via the database, the attached one or more network data attributes attached to the incoming data as one or more network data attributes of a network data model; 
determine whether the container is communicating with a second container within a shared pod, wherein the shared pod comprises one or more containers including the container and the second container on the host machine; and 
for intrapod incoming data, receive [[the]] a memory pointer associated with the location of the intrapod incoming data, 
wherein the database comprises a multi-dimensional data store configured to define the network data model, wherein the network data model is configured to support one or more network data attributes.

11.	(Canceled)

16. 	(Currently Amended) A method comprising: 
defining, at an edge database, a network data model configured to support one or more network data attributes; 
providing, via the edge database, a network configuration; 
obtaining, via an orchestrator, the network configuration from the edge database; 
spawning, via the orchestrator, a container according to the network configuration, wherein spawning the container further comprises coupling the container, based on the network configuration, to a network overlay via a network interface; 

identifying, via the edge database, the attached one or more network data attributes attached to the incoming data as one or more network data attributes of the network data model; 
determine whether the container is communicating with a second container within a shared pod, wherein the shared pod comprises one or more containers including the container and the second container on the host machine; and 
for intrapod incoming data, receive [[the]] a memory pointer associated with the location of the intrapod incoming data.

17.	(Canceled)

Allowable Subject Matter
Claims 1-2, 5-10, 13-16, 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-2, 5-10, 13-16, 19-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “determine whether the container is communicating with a second container within a shared pod, wherein the shared pod comprises one or more containers including the container and the second container on the host machine; and for 
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  In this case, Examiner conducted a further search of the prior art, but still could not find any reference, alone or in combination, that teaches or suggests transmitting a memory pointer associated with intrapod incoming data between two containers within a shared pod as claimed.  Examiner has also considered the International Search Report dated 9/17/2020 and its cited references [see IDS dated 10/14/2020 in parent application 16/523,741], and does not agree with its findings because none of its cited references teach transmitting a memory pointer as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                         
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441